AMENDMENT TO FUND SUB-ADMINISTRATION AND ACCOUNTING AGREEMENT This Amendment is made as of July 31, 2009 to the Fund Sub-Administration and Accounting Agreement between Old Mutual Fund Services and The Bank of New York dated September 25, 2007 (the “Agreement”). WHEREAS, the parties to the Agreement wish to amend the Agreement. NOW THEREFORE, BE IT RESOLVED, that the Agreement is hereby amended as follows: 1. All references to The Bank of New York are hereby changed to The Bank of New York Mellon. 2. Exhibit A of the Agreement is hereby replaced in its entirety with the attached Exhibit A. IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the undersigned as of the day and year first written above. The Bank of New York Mellon Old Mutual Fund Services By: /s/ Peter D. Holland By: /s/ Julian F. Sluyters Name: Peter D. Holland Name: Julian F. Sluyters Title: Managing Director Title: President EXHIBIT
